Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 10-16 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE20 2017 105 682.1, filed on September 19, 2017.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE20 2017 107 122.7, filed on November 23, 2017.
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/EP2018/074291, filed on September 10, 2018.

	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/18/2020, 04/03/2020, 12/03/2020, 03/18/2021, and 05/13/2021 have been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16 recites “its area” in line 2. However, it is unclear what “its” is referring to. For examination purposes, “its area” has been construed as “the monobloc’s area”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations “one switch rail support (23)” in line 5 and “a slide plate (23)” in lines 12-13. It is evident from the specification that these are the same part. For examination purposes, “one switch rail support (23)” has been construed as “a slide plate” in line 5. Additionally, “a slide plate (23)” has been construed as “the slide plate (23)” in lines 12-13 to satisfy antecedent basis in the claim. 
Regarding claims 11, 14, and 16, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recites the limitation “preferably extend curved” in lines 4-5. It is unclear whether the limitation is part of the claimed invention. 
Claim 13 recites the limitation "the longitudinal limb" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the longitudinal limb" has been construed as “a longitudinal limb”.
Claim 13 recites the limitation "the respective transverse" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the respective transverse" has been construed as “a respective transverse”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Benenowski et al. (US 2004/0113023 A1) in view of Brackmann (DE 4410200 C1, provided with translation).
Regarding claim 10, Benenowski teaches (Fig. 1-6): A grooved rail switch device (Fig. 1) with a switch rail (14), wherein the switch device has a monobloc construction (para. 0011, lines 5-8) and comprises at least one stock rail (12), one connecting rail (channel rail profile 26), and a slide plate 
Benenowski further teaches that the connecting rail is given its desired cross-sectional shape by machining (para. 0031), whereby the rail anchor (18) extends adjacent to a joint (Fig. 1). 
Benenowski does not explicitly teach that the switch rail and the connecting rail merge into one another via a joint that is S-shaped along a horizontal section, whereby the rail anchor extends adjacent to the S-shaped joint.
However, Brackmann (DE 4410200 C1, provided with translation) teaches (Fig. 1-6): a switch rail (3, 6) and a connecting rail (7) merge into one another via a joint (28-31) that is S-shaped along a horizontal section (para. 0031, lines 267-270; Fig. 2), whereby a rail anchor (20) extends adjacent to the S-shaped joint (Fig. 2-3).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Benenowski to merge the switch rail and the connecting rail via a S-shaped joint, as taught by Brackmann, in order to “result in an extraordinarily good introduction of force and a harmonious force transfer when the tongue rail is loaded” (Brackmann, para 0031, lines 265-266). 
Regarding claim 11, Benenowski and Brackmann teach the elements of claim 10, as stated above. Benenowski does not explicitly teach that in the end-faced area of the connecting rail in the monobloc, a contact surface with an S-shape is machined, which is in contact to a geometrically corresponding respective mating surface of the switch rail, in order to form the S-shaped joint.
However, Brackmann (DE 4410200 C1, provided with translation) further teaches (Fig. 1-6): in the end-faced area of the connecting rail (7), a contact surface (28, 30) with an S-shape (Fig. 2) is 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Benenowski to merge the switch rail and the connecting rail via a S-shaped joint, as taught by Brackmann, in order to “result in an extraordinarily good introduction of force and a harmonious force transfer when the tongue rail is loaded” (Brackmann, para 0031, lines 265-266).
Regarding claim 12, Benenowski and Brackmann teach the elements of claim 10, as stated above. Benenowski does not explicitly teach that the Benenowski does not explicitly teach that the S-shaped joint consists of one longitudinal limb extending along the longitudinal direction of the connecting rail, and transverse limbs extending curved.
However, Brackmann further teaches (Fig. 1-6):  the S-shaped joint (Fig. 2) consists of one longitudinal limb (annotated Fig. 2 below) extending along the longitudinal direction of the connecting rail (7), and transverse limbs (annotated Fig. 2 below) that extending curved.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Benenowski to merge the switch rail and the connecting rail via a S-shaped joint with a longitudinal limb and transverse limbs, as taught by Brackmann, in order to “result in an extraordinarily good introduction of force and a harmonious force transfer when the tongue rail is loaded” (Brackmann, para 0031, lines 265-266).
Regarding claim 13, Benenowski and Brackmann teach the elements of claim 10, as stated above. Benenowski does not explicitly teach a longitudinal limb of the joint extending in the longitudinal direction of the connecting rail is 5 to 15 times longer than a respective transverse limb of the joint originating from said longitudinal limb.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Benenowski to merge the switch rail and the connecting rail via a S-shaped joint with a longitudinal limb and transverse limbs, as taught by Brackmann, in order to “result in an extraordinarily good introduction of force and a harmonious force transfer when the tongue rail is loaded” (Brackmann, para 0031, lines 265-266). Additionally, it would be obvious to extend the longitudinal limb to be 5-15 times longer than a transverse limb, in order to optimize the contact surface for harmonious force transfer between the rails. 

    PNG
    media_image1.png
    349
    619
    media_image1.png
    Greyscale

Regarding claim 14, Benenowski and Brackmann teach the elements of claim 10, as stated above. Benenowski further teaches (Fig 1-6): the switch rail (14) is connected in a friction-locked manner (claim 1, lines 3-7) to the connecting rail (26) via a wedge element (20), which is a wedge clamping plate (20).
Regarding claim 16, Benenowski and Brackmann teach the elements of claim 10, as stated above. Benenowski further teaches: Using a rail steel with good material properties and high mechanical quality values, as well as a homogenous structure in order to reduce tendency to crack and ensure that weld constructions are maintained (para. 0010). 
Under broadest reasonable interpretation, it would be obvious for Benenowski to use high-strength steel for the construction of the stock rail, the connecting rail, and the switch rail support, in order to ensure the monobloc structure can withstand the loads from a railway vehicle.   

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Benenowski et al. (US 2004/0113023 A1) in view of Brackmann (DE 4410200 C1, provided with translation) and Heinze et al. (US 5,451,018 A).

Regarding claim 15, Benenowski and Brackmann teach the elements of claim 10, as stated above. Benenowski further teaches (Fig 1-6): in the longitudinal direction of the switch device extends a T-slot (annotated Fig. 4 below) for accepting one or several bolts (annotated Fig. 4 below), via which the wedge element (20) can be tightened to connect the switch rail (14) with the connecting rail (26) in a mechanical friction-locked manner (annotated Fig. 4 below). 

Benenowski does not explicitly teach that the T-slot is for accepting one or several nuts of one or several bolts. 
However, Heinze teaches (Fig. 3): a T-slot (72) accepting one or several nuts (71) of one or several bolts (70) (col. 3, lines 54-56). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Benenowski to use the T-slot for accepting one or several nuts, as taught by . 

    PNG
    media_image2.png
    452
    454
    media_image2.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-5100046-A: Teaches that machining is carried out with the aid of a milling machine, preferably automatically under programmed control; connecting rail (10b, 12a), switch rail 24; the point rail 24 may be joined to these rails by welding, as shown at 32, thus permitting a very good transition. 
US-7309050-B2: Teaches “to tighten a wedge element, the latter is penetrated by a screw element that can be tightened in relation to the lining element; moreover the screw element can be a hammer head bolt or engage a T-shaped block, which extends in a T-groove in the lining piece that runs underneath the wedge element.”
US-8302879-B2: Teaches: The wedge anchor plate 28 is secured by means of one or preferably several bolts 30, which engage with a nut or a head 32 into a T-slot 34 in the adapter, which facilitates simple tightening and securing.
US-9243370-B2: Teaches a superstructure device (10) for a set of points having a switch support which is composed of a block of high-strength steel and which has stock and short point rails which delimit said switch support and are formed integrally from the block. 
US-10260202-B2: Teaches the at least one switch rail 16 and the at least one stock rail 12, 14 are shaped to define a mating profile 50 which aligns the switch rail 16 and stock rail 12, 14 and prevents transverse movement of the switch rail 16 relative to the stock rail 12, 14. 
DE-102016009976-B3: Teaches S-shaped butt joint in particular the outer transition portion of the tongue and the connecting rail after a certain life has relatively strong wear-related wear, so that even this known butt joint is still relatively maintenance-prone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617